Citation Nr: 0025954	
Decision Date: 09/28/00    Archive Date: 10/04/00	

DOCKET NO.  99-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for residuals of food 
poisoning, a facial rash, an allergic reaction to metal, and 
a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his father


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966, and was in Vietnam from August 1965 to March 1966.  He 
is receiving disability pension benefits, primarily because 
of undifferentiated schizophrenia.  

This is an appeal from an October 1998 rating determination 
denying service connection for the claimed disabilities.  
Initially, the regional office (RO) also denied service 
connection for a scar on the nose, and the veteran appealed 
this adverse determination.  In June 1999, the RO granted 
service connection for a scar on the nose, rating this 
disability as no percent disabling.  The issue of service 
connection for a scar on the nose is, therefore, no longer in 
appellate status.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.  

2.  Residuals of food poisoning, an allergic reaction to 
metal, a chronic disability manifested by a facial rash, and 
a psychiatric disability were not present in service.  

3.  Residuals of food poisoning, an allergic reaction to 
metal, and a facial rash have not been demonstrated after 
discharge from service.  

4.  A neurosis was first diagnosed in 1968 and a psychosis 
was first demonstrated more than two years after the 
veteran's discharge from service; neither psychiatric 
disability is etiologically related to the veteran's service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for residuals of 
food poisoning, a chronic allergic reaction to metal, or a 
chronic rash of the face.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.30 (1999).  

2.  A neurosis or psychosis were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran contends that he was treated for a 
facial rash in service, and that he has had problems with the 
rash after discharge from service.  He also contends that he 
experienced food poisoning, an allergic reaction to metal, 
and psychiatric symptoms in service, and that such problems 
led to his nervousness after service.  

I.  Background

The service medical records show that the veteran complained 
of pain in the right upper quadrant in July 1964.  
Examination was essentially normal, with some minimal 
tenderness in the right upper and right lower quadrants.  No 
impression was entered.  In January 1965, he complained that 
he had some pain when shaving.  It was noted that he had been 
shaving for the past eight months.  Examination showed some 
small follicles on his face.  He was told to use hot towels 
and a sharp blade.  In February 1965, he was treated after an 
assault where he was hit in the mouth by a pistol and kicked 
in the chest.  X-rays of the mandible and chest were reported 
normal.  Later in February 1965, the veteran complained of 
lower abdominal aches.  Physical examination was essentially 
normal, and the impression was muscle strain.  In January 
1966, the veteran reported a cut on the nose that had not 
healed.  Examination revealed a keloid on the nose.  Lanolin 
and prednisone were prescribed.  

On a report of medical history for discharge from service in 
March 1966, the veteran had no complaints.  The clinical 
evaluation was normal in all respects.  

The veteran was hospitalized at Ypsilanti State Hospital in 
early June 1969 because he was having some problems with 
reality.  He reported that this was his first psychiatric 
hospitalization and that he had never seen a psychiatrist 
previously.  He had been working for LaSalle Machine Tool 
Company for the past 16 months, and recently he had begun 
having difficulty with the job.  Recently he began 
experiencing the symptoms which caused him and his family to 
seek hospitalization.  Mental status examination resulted in 
the diagnosis of schizophrenia.  The veteran and his family 
indicated that they might seek further treatment at a 
Department of Veterans Affairs (VA) hospital.  

A report from a VA hospital indicated that the veteran was 
hospitalized from June 1971 to August 1971 for schizophrenia.  
The veteran's history indicated that there had been an 
initial admission in June 1969 for a short period of time 
following a transfer from Ypsilanti State Hospital.  The VA 
physician who previously examined the veteran had felt that 
the veteran had shown a good deal of anxiety neurosis 
symptoms and a personality disorder.  The psychiatric 
evaluation during the current hospitalization resulted in the 
diagnosis of schizophrenia.  

LaSalle Machine Tool, Inc. reported in August 1971 that the 
veteran had been employed from February 1968 to June 1969.  
The veteran had initially worked as a janitor and then was 
transferred to the engineering department in 1969 with the 
hope that he would become eligible for the engineering 
training program.  After he was transferred in February 1969, 
he showed some unusual behavior patterns, including 
nervousness, daydreaming, confusion, and a lack of mental 
concentration.  

Paul H. Fenton, D.O., reported in February 1973 that he had 
treated the veteran for a neurosis in January 1968, February 
1969, May 1969, and June 1969.  Walter O. Halden, M.D., 
reported in June 1977 that the veteran was being treated for 
schizophrenia.  

Ernest Katz, M.D., reported in August 1981 that he had been 
treating the veteran for the last nine months for 
schizophrenia manifested by delusions of persecution, 
delusional thinking, hallucinations, depression, and 
confusion.  The veteran had provided a history that he first 
became psychiatrically ill during service when he was 
brutally "pistol-whipped" and thereafter began apparent 
paranoid trends.  He reported that he did not see a physician 
because he feared doctors, but that he had problems sleeping, 
became disoriented, and had various physical ailments.  He 
believed that something had happened to his nervous system, 
and that someone had poisoned him.  He had seen a medic for 
some of these symptoms, but did not see a physician.  The 
veteran reported that, after service, he developed flashbacks 
about the beating, nightmares, and had further psychiatric 
problems until a psychiatrist in 1968 placed him on 
medication for his psychiatric symptoms.  Dr. Katz expressed 
the opinion that the veteran's psychiatric illness began and 
was triggered by his experiences in service.  

On a VA dermatology examination in November 1993, he 
complained a skin rash and itching around the toes.  Physical 
examination resulted in the diagnosis of tinea pedis.  

On a November 1993 psychiatric evaluation, the veteran 
reported that he saw a physician for the first time in 1968 
for various physical complaints and nervousness.  He also 
reported various periods of hospitalization since that time 
for his psychiatric symptoms, with the diagnoses of 
schizophrenia, bipolar disorder, and substance abuse.  The 
veteran reported that while in service he had been hit by a 
civilian with a pistol butt when he refused to give the 
person his coat, sustaining a cut on the upper lip.  He also 
reported sustaining an injury on his nose by a saw that he 
was carrying.  He stated that there were periods of time 
during service that he did not know what he was doing.  He 
stated that, after service, he had nightmares about Vietnam.  
He stated that he was married in January 1967, studied 
electronics with the aid of VA benefits, and then began 
working for General Electric in 1971.  The examination 
resulted in the diagnosis of schizophrenia, and 
post-traumatic stress disorder (PTSD) by history.  Further 
psychological testing resulted in the diagnosis of 
schizophrenia and severe depression.  

In rating actions in June 1994 and January 1997, the RO 
denied service connection for PTSD.  These rating actions 
were not appealed in a timely manner by the veteran.  

A statement was received from the veteran's father dated in 
June 1995 indicating that the veteran returned from service 
with severe psychiatric problems.  He reported that the 
veteran had been hospitalized initially at Ypsilanti State 
Hospital in June 1969, and at various hospitals after that 
time.

The veteran submitted a claim for service connection for the 
claimed disabilities in June 1996.  VA outpatient treatment 
records since 1994 showed continued treatment for 
schizophrenia and for various physical disabilities.  

On a VA examination in September 1996, it was noted that the 
veteran had had multiple psychiatric hospitalizations for 
schizophrenia since 1969, with continued treatment as an 
outpatient for this disability.  The veteran provided a 
history indicating that he had been in a combat support role, 
making roads and guarding people operating heavy equipment.  
He reported being under enemy fire occasionally.  He stated 
that he had sustained an injury while dismounting from a 
truck, when he cut his nose on a saw, blacking out for about 
a minute.  He also reported a case of food poisoning.  The 
mental status examination resulted in the diagnosis of 
schizophrenia, with the physician determining that 
post-traumatic stress disorder had not been demonstrated.  

In October and November 1998, the veteran provided statements 
relating to the claimed disabilities.  

At a hearing at the regional office in June 1999, the veteran 
stated that he experienced food poisoning and a cut on his 
nose in service, and that these incidents caused problems 
with his nervous system.  He also described a problem with a 
facial rash.  His father indicated that the veteran acted 
differently after his discharge from service, complaining of 
nightmares.  

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the claimant must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91-93 (1993).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1999).  

With a chronic disease shown as such in service, or within 
the presumptive period for certain diseases, so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at a later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation or abnormality in service will permit service 
connection for a disability first shown as a clear-cut entity 
at some later date.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303.  

In this case, the veteran complained of abdominal problems on 
two brief occasions during service.  These complaints were 
acute and transitory in nature, and did not demonstrate the 
presence of a chronic disability.  In fact, no disease was 
diagnosed.  In the same way, the veteran was treated on one 
occasion for a cut on the nose and for problems shaving, with 
mild follicles on the face being noted.  These incidents were 
also acute and transitory in nature, with the evidence 
failing to demonstrate the presence of a chronic disability 
(other than the scar recognized as service connected).  The 
service medical records did not demonstrate any residuals of 
food poisoning, a chronic rash on the face, or residual 
disability due to any contact with any metallic object.  In 
fact, the examination at discharge from service failed to 
show that the veteran complained of any disabilities, or that 
clinical evaluation showed the presence of any significant 
disabilities.  

In summary, the service medical records fail to show the 
presence of residuals of food poisoning or a chronic 
gastrointestinal disorder, an allergic reaction to metal, or 
a chronic facial rash.  These disabilities were not 
demonstrated after discharge from service.  In addition, the 
psychiatric disabilities manifested after service have not 
been linked medically to these acute and transitory disorders 
in service.  As lay persons, the veteran and his family are 
not competent to provide a medical opinion that the 
disability present after service is etiologically related to 
any disability treated in service.  Where the determinative 
issue involves medical causation, competent medical evidence 
to that effect is required.  Grottveit v. Brown, supra.  As a 
result, the veteran does not meet the criteria to establish 
that the claims for service connection for residuals of food 
poisoning, an allergic reaction to metal, and a chronic 
facial rash are well grounded.  

The service medical records fail to show the presence of an 
acquired psychiatric disorder during service.  A neurosis was 
reportedly found in early 1968 and a psychosis was first 
demonstrated more than two years after discharge from 
service.  The veteran was hospitalized in June 1969 at which 
time he gave a history of having some psychiatric symptoms 
beginning with a change of job in February 1969.  Other 
contemporaneous medical records in the 1970's failed to 
establish that the veteran's psychiatric disorders, however 
diagnosed, had their inception in service or are 
etiologically related to any incident that occurred in 
service.  

A statement has been received from Dr. Katz indicating that 
he began treating the veteran for schizophrenia in 1981, and 
that based upon the  history provided by the veteran, such 
disability was definitely related to the veteran's service, 
including an incident where he was "pistol-whipped."  
However, it is noted that Dr. Katz did not have the benefit 
of the veteran's medical records.  A medical examination 
should take into account the records of prior medical 
treatment so that any evaluation and opinion will be fully 
informed.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
While this statement by Dr. Katz is sufficient to well ground 
the veteran's claim for service connection for a psychiatric 
disability, this statement is not considered persuasive to 
establish a link between the veteran's psychiatric 
disabilities and the veteran's service in view of the 
contemporaneous service medical records and medical records 
in the late 1960's and 1970's.  

Basically, the Board need not accept medical opinions based 
solely on the veteran's history, unsubstantiated by the 
contemporaneous medical records.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), Allday v. Brown, supra.  In this 
case, the service medical records do show that the veteran 
was injured in the mouth when he was hit by a pistol.  
However, there were no complaints, findings, or diagnoses 
indicative of any psychiatric disorder at the time of such 
incident, during service, or at discharge from service.  
Further, the initial hospital records in 1969 and 1971 
relating to the veteran's hospitalizations for a psychosis 
failed to mention any relationship between the psychosis and 
the veteran's service, or any incident in service, including 
the incident where he was hit with the pistol.  Rather, the 
contemporaneous medical records in 1969 and 1971 noted that 
the veteran began showing psychiatric symptoms after he was 
promoted at his job in February 1969, and this was further 
mentioned in a statement from LaSalle Machine Tool, Inc., 
dated in August 1971.  The statement from Dr. Halden and 
Dr. Fenton also failed to mention any incident from service 
when discussing the veteran's psychiatric illness.  

In essence, the Board finds that the contemporaneous service 
medical records and medical records shortly after discharge 
are persuasive and demonstrate that the first time that it 
was ascertainable that the veteran had manifestations of a 
psychosis was more than two years after his discharge from 
service, and such manifestations of this mental illness were 
not related to service.  Accordingly, the Board concludes 
that the veteran's psychosis was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and has not been shown to be 
etiologically related to any disability or incident that 
occurred in service.  Finally, it is noted that Paul H. 
Fenton, D.O., reported in February 1973 that he had treated 
the veteran for a neurosis in January 1968, February 1969, 
May 1969, and June 1969.  A neurosis is not a disability 
subject to a one year presumptive period.  In addition, this 
statement merely showed that the veteran presented with 
neurotic symptoms approximately 22 months after service, and 
did not link the neurosis to service.  



ORDER

The claims for service connection for chronic residuals of 
food poisoning, an allergic reaction to metal, and a chronic 
facial rash are not well grounded, and are denied.  
Entitlement to service connection for a psychiatric 
disability is not established.  The benefits sought on appeal 
are denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 
- 9 -

- 1 -


